Claim Rejections - 35 USC § 102
Claim(s) 1 & 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gremmelmairer, US 9,133,888. Gremmelmairer shows a constant velocity joint assembly (see the constant velocity joint in a form of a counter track joint),: comprising 
an outer joint member (12} defining a first longitudinal axis and including a closed end (at least see the attaching end 19), an open end (at lease see the aperture 21), a first set of outer tracks (at least see the first pairs of tracks 22A) extending at least partially between the closed end and the open end, and a second set of outer tracks (at least see the second pairs of tracks 22B) extending at least partially between the closed end and the open end: and
an inner joint member (13) defining a second longitudinal axis
coaxial with the first longitudinal axis and including a first set of inner tracks (see the relative first inner ball tracks in inner joint part 13) and a second set of inner tracks (see the relative
second inner ball tracks in the inner joint part 13), the inner joint including an attachment feature to receive a driveshaft 24,
wherein a path followed by the center of a ball 14A in the first set of inner tracks is constrained by an outer race track path and an inner race track path, the outer race track path being a piecewise continuous function defined by a first straight segment with a positive slope, followed by a second concave arch segment followed by a third straight segment with a negative slope, the inner race track path being a piecewise continuous function defined by a first straight segment with a positive slope (at lease see figs. 1b, 2b, 3, 6), followed by a second convex arch segment, followed by a third straight segment with a negative slope (at lease see figs. 1b, 3, 5), 
wherein the path followed by the center of a bail (see the second ball 148} in the second set of inner tracks is constrained by an outer race track path and an inner race track path, the outer race track path being a piecewise continuous function defined by a first concave arch segment, followed by a second concave arch segment with a curvature smaller than the first segment and tangent to the first segment, followed by a third straight segment with a negative slope (at lease see figs. 1b, 2b, 5, 6), the inner race track path being a piecewise continuous function defined by a first straight segment with a positive slope, followed by a second convex arch segment, followed by a third convex arch segment with a curvature larger than the second arch segment and tangent to the second segment{see figs. 1b, 3, S), wherein the tangencies between the ball and outer and inner race tracks form a second funnel (at least see tangents T22B, T23B at the second bails 14B in the points of contact with the second tracks 22B, 23B form a second opening angle SB which opens towards the attaching end).

Response to Arguments
In the reply filed November 22, 2021, applicant argued the claims are patentable over Gremmelmairer because it fails to disclose a first funnel that forms a first angle and a second funnel that forms a second angle, wherein the first angle is greater than the second angle.  The argument is unpersuasive because such features are not recited in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679